DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments were received on 7/22/2021.  Claims 1-20 are pending where claims 1-20 were previously.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zuzarte [US 2003/0084025 A1] in view of Friesenhahn et al [US 2008/0114752 A1] and Wason [US 2006/0095409 A1] (and Wikipedia, ASCII, https://web.archive.org/web/2005060107551/https://en.wikipedia.org/wiki/ASCII, provided as evidence).
With regard to claim 1, Zuzarte teaches a non-transitory machine-readable medium storing a program executable by at least one processing unit of a computing device (see [0043]; machine-readable medium can be utilized by the system to store instructions that can be executed), the program comprising sets of instructions for: 
receiving a query for data (see paragraph [0018]; the system can receive queries for data);
generating a plurality of candidate query execution plans based on the query; determining a plurality of execution costs associated with the plurality of candidate query execution plans; selecting a query execution plan from the plurality of candidate query execution plans based on the plurality of execution costs; and executing the query execution plan to generate a set of query results for the query (see paragraphs [0018] and [0019]; the system can generate various candidate plans and determine costs for the plans and can select a plan to be executed).
Zuzarte teaches data but does not appear to explicitly discuss any data types; in particular, Zuzarte does not appear to explicitly teach receiving a query for data that includes an intersection operation on a first set of strings and a second set of strings; wherein determining a particular execution cost in the plurality of execution costs associated with a particular candidate query execution plan in the plurality of candidate query execution plans comprises converting each character in a subset of strings in the first and second sets of strings into a numerical representation and estimating a number of strings in the intersection of the first set of strings and the second set of strings based on the numerical representations of the characters in the subset of strings in the first and second sets of strings; 
Friesenhahn teaches receiving a query for data that includes an intersection operation on a first set of strings and a second set of strings (see paragraphs [0040] and [0027]; the system can utilize well-known and widely used data types such as strings while also performing an intersection operation).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the search system of Zuzarte by utilizing well-known and widely used data types such as string and widely used and well-known query operators such as intersect operator as taught by Friesenhahn in order to be able to use pre-established computer program operations and data storage types that allow for text to be stored so that the designers of the system don’t have to manually create their own data structure for storing text or manually create their own operators for performing functions that are readily available from other software programs such as SQL thus saving the designers time and effort.
Zuzarte in view of Friesenhahn teach wherein determining a particular execution cost in the plurality of execution costs associated with a particular candidate query execution plan in the plurality of candidate query execution plans comprises estimating a number of strings in the intersection of the first set of strings and the second set of strings (see Friesenhahn, paragraphs [0040] and [0027]; see Zuzarte, paragraphs [0018] and [0019]; the system can generate various candidate plans and determine costs for the plans and can select a plan to be executed where the system can utilize well-known and widely used data types such as strings while also performing an intersection operation where the system can determine the number of rows anticipated/estimated to result from each operation, i.e. number estimated from the 
Zuzarte in view of Friesenhahn do not appear to explicitly teach converting each character in a subset of strings in the first and second sets of strings into a numerical representation and estimating a number of strings in the intersection of the first set of strings and the second set of strings based on the numerical representations of the characters in the subset of strings in the first and second sets of strings.
Wason teaches converting each character in a subset of strings in the first and second sets of strings into a numerical representation (see paragraph [0081]; see ASCII, pages 4 and 5; the system can convert the string into a character array where each character of the strings are converted into a character encoding which is a numerical representation of the character). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the search system of Zuzarte in view of Friesenhan by utilizing character arrays as a means for string comparisons as taught by Wason in order to utilize widely used character data structures to store string data thus allowing the system to separate out the string into the component individual characters by having those characters represented as a numerical character encoded value that allows for easy character to character comparisons.
Zuzarte in view of Friesenhahn and Wason teach estimating a number of strings in the intersection of the first set of strings and the second set of strings based on the numerical representations of the characters in the subset of strings in the first and 

With regard to claim 2, Zuzarte in view of Friesenhahn teach wherein the subset of strings in the first and second sets of strings includes a first string and a last string in the first set of strings when the first set of strings are alphabetically ordered and a first string and a last string in the second set of strings when the second set of strings are alphabetically ordered (see Wason, paragraph [0090]; the system can order the data in ascending order, i.e. alphabetically).

With regard to claim 3, Zuzarte in view of Friesenhahn teach wherein the characters in the subset of strings in the first and second sets of strings are converted using into numerical representations based on a character encoding of the subset of the strings in the first and second sets of strings (see Zuzarte, paragraphs [0039]-[0042]; see Friesenhahn, paragraph [0034] and claim 19; see Wason, paragraph [0081]; see ASCII, pages 4 and 5; the system can convert the string into a character array where 

With regard to claim 4, Zuzarte in view of Friesenhahn teach wherein estimating the number of strings in the intersection of the first set of strings and the second set of strings comprises: determining a number of strings in first set of strings; and determining a number of strings in second set of strings (see Friesenhahn, paragraph [0027]; see Zuzarte, paragraph [0019]; the system can determine the number of strings in the respective operations, such as intersect operation).

With regard to claims 8-11, these claims are substantially similar to claims 1-4 respectively and are rejected for similar reasons as discussed above.

With regard to claims 15-17, these claims are substantially similar to claims 1-3  respectively and are rejected for similar reasons as discussed above



Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zuzarte [US 2003/0084025 A1] in view of Friesenhahn et al [US 2008/0114752 A1] and Wason [US 2006/0095409 A1] (and Wikipedia, ASCII, https://web.archive.org/web/2005060107551/https://en.wikipedia.org/wiki/ASCII, provided as evidence) in further view of Lamb et al [US 8,086,598].
With regard to claim 5, Zuzarte in view of Friesenhahn teach all the claim limitations of claims 1 and 4 as discussed above.
Zuzarte in view of Friesenhahn teach estimating plan costs involving number of strings/rows being used in the operation and anticipated to result from the operation but do not appear to explicitly teach determining a first string interval for the first set of strings; determining a second string interval for the second set of strings; and determining a third string interval for an intersection of the first and second sets of strings.
Lamb teaches determining a first string interval for the first set of strings; determining a second string interval for the second set of strings; and determining a third string interval for an intersection of the first and second sets of strings (see col 5, lines 17-35; the system can utilize many techniques and factors for calculating/estimating query plan cost including range of values, i.e. interval).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the query plan cost estimation process of Zuzarte in view of Friesenhahn to include the range of values of the attribute as taught by Lamb in order to be able to better predict/estimate the cost of the query so that the system can utilize the most accurate estimation of query plan costs when deciding to spend valuable system resources on a selected query plan to utilize/execute.

 With regard to claims 12 and 18, these claims are substantially similar to claim 5 and are rejected for similar reasons as discussed above.



Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zuzarte [US 2003/0084025 A1] in view of Friesenhahn et al [US 2008/0114752 A1] and Wason [US 2006/0095409 A1] (and Wikipedia, ASCII, https://web.archive.org/web/2005060107551/https://en.wikipedia.org/wiki/ASCII, provided as evidence) in further view of Lamb et al [US 8,086,598] and in further view of Lenzie [US 6,182,079],
With regard to claim 6, Zuzarte in view of Friesenhahn in further view of Lamb teach all the claim limitations of claims 1, 4, and 5 as discussed above.
Zuzarte in view of Friesenhahn in further view of Lamb teach estimating plan costs involving number of strings/rows and respective intervals/ranges of their values being used in the operation and anticipated to result from the operation but do not appear to explicitly teach determining a first relative interval length for the first string interval; determining a second relative interval length for the second string interval; and determining a third relative string interval for the third string interval.
Lenzie teaches determining a first relative interval length for the first string interval; determining a second relative interval length for the second string interval (see col 16, lines 17-37; the system can utilize normalization techniques to allow for ranges/intervals to fit a predetermined range).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the query plan cost 
Zuzarte in view of Friesenhahn in further view of Lamb and in further view of Lenzie teach determining a first relative interval length for the first string interval; determining a second relative interval length for the second string interval; and determining a third relative string interval for the third string interval (see Lenzie, col 16, lines 17-37; see Zuzarte, paragraphs [0018] and [0019]; see Lamb, col 5, lines 17-35; the system can utilize many techniques and factors for calculating/estimating query plan cost including range of values, i.e. interval, where the system can make use of normalization techniques as part of the estimation/calculation process).

With regard to claims 13 and 19, these claims are substantially similar to claim 6 and are rejected for similar reasons as discussed above.

Allowable Subject Matter
Claims 7, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
As shown in the 35 USC 103 rejections above, the claim limitations of claims 7, 14, and 20 appear to recite limitations that do not appear to be taught by the teachings of the cited prior art and recites limitations directed towards particular steps that, with respect to an ordered combination that is allowable over the cited prior art references.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8, 12, 15, and 19 of U.S. Patent No. 10,372,709.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to substantially similar subject matter as shown in the mapping below.  The main difference appears to be the wording of estimating a number of strings in the instant application and “based on a number of strings in the intersection” that is determined based on various determining steps, although the .

#
Limitations
‘709 Limitations
‘709 #
1
A non-transitory machine-readable medium storing a program executable by at least one processing unit of a computing device, the program comprising sets of instructions for:
A non-transitory machine-readable medium storing a program executable by at least one processing unit of a computing device, the program comprising sets of instructions for:
1
1
receiving a query for data that includes an intersection operation on a first set of strings and a second set of strings;
receiving a query for data that includes an intersection operation on a first set of strings and a second set of strings;
1
1
generating a plurality of candidate query execution plans based on the query; 
generating a plurality of candidate query execution plans based on the query;
1
1
determining a plurality of execution costs associated with the plurality of candidate query execution plans,
determining a plurality of execution costs associated with the plurality of candidate query execution plans,
1
1
wherein determining a particular execution cost in the plurality of 

and determining the number strings in the intersection of the first and second sets of strings based on the number of strings in the first set of strings that is included in the intersection of the first and second sets of strings based on the first and third relative interval lengths and the number of strings in the second set of strings that is included in the intersection of the first and second sets of strings based on the second and third relative interval lengths; 



selecting a query execution plan from the plurality of candidate query execution plans based on the plurality of execution costs;
selecting a query execution plan from the plurality of candidate query execution plans based on the plurality of execution costs; 
1
1
and executing the query execution plan to generate a set of query results for the query.
and executing the query execution plan to generate a set of query results for the query. 
1
2
wherein the program further comprises the subset of strings in the first and second sets of strings.
wherein generating the numerical representations of the endpoints of the first string interval comprises converting characters of strings at the endpoints of the first string interval using an American Standard Code for Information Interchange (ASCII)-based character encoding, wherein generating the numerical 

3
wherein the numerical representations of the subset of strings in the first and second sets of strings are generated using a character encoding of the subset of the strings in the first and second sets of strings.
wherein generating the numerical representations of the endpoints of the first string interval comprises converting characters of strings at the endpoints of the first string interval using an American Standard Code for Information Interchange (ASCII)-based character encoding, wherein generating the numerical 

4
determining a number of strings in first set of strings; and determining a number of strings in second set of strings.
determining a number of strings in first set of strings; determining a number of strings in second set of strings;
1
5
determining a first string interval for the first set of strings; determining a second string interval for the second set of strings; and determining a third string interval for 


6
wherein estimating the number of strings in the intersection of the first set of strings and the second set of strings further comprises: determining a first relative interval length for the first string interval; 
determining a first relative interval length for the first string interval; 
1
6
determining a second relative interval length for the second string interval;
determining a second relative interval length for the second string interval; 
1
6
and determining a third relative string interval for the third string interval.
determining a third relative string interval for the third string interval; 
1
7
determining a number of strings in the first set of strings that is included in the intersection of the first and second sets of strings based on the first and third relative interval lengths;
determining a number of strings in the first set of strings that is included in the intersection of the first and second sets of strings based on the first and third relative interval lengths;
1
7
determining a number of strings in the second set of strings that is included in the intersection of the 


7
and determining the number strings in the intersection of the first and second sets of strings based on the number of strings in the first set of strings that is included in the intersection of the first and second sets of strings based on the first and third relative interval lengths and the number of strings in the second set of strings that is included in the intersection of the first and second sets of strings based on the second and third relative interval lengths.
and determining the number strings in the intersection of the first and second sets of strings based on the number of strings in the first set of strings that is included in the intersection of the first and second sets of strings based on the first and third relative interval lengths and the number of strings in the second set of strings that is included in the intersection of the first and second sets of strings based on the second and third relative interval lengths; 
1



Response to Arguments
Applicant's arguments (see the first paragraph on page 9 through the last paragraph on page 12) with respect to the 35 USC 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567.  The examiner can normally be reached on M-F 11-8 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        8/18/2021